Citation Nr: 0726907	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-32 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an increased rating for post-operative 
residuals of L4-S1 laminectomy with degenerative changes, 
currently evaluated as 60 percent disabling in combination.

2. Entitlement to an increased (compensable) rating for 
otitis externa.

3. Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disabilities.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1960 to December 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims of entitlement to increased ratings for 
post-operative residuals of L4-S1 laminectomy with 
degenerative changes (a lumbosacral spine disability) and 
otitis externa and to a total disability compensation rating 
based on individual unemployability due to service-connected 
disabilities.  

The case was remanded in November 2006 for evidentiary 
development, i.e., to obtain the veteran's Social Security 
Administration disability award medical records.  That having 
been completed, the case has been return to the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to a total disability compensation 
rating based on individual unemployability due to service-
connected disabilities is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The orthopedic manifestations of the post-operative 
residuals of L4-S1 laminectomy with degenerative changes are 
flexion greater than 30 degrees; no ankylosis; no muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour; no more than moderate left 
sciatic neuropathy; no more than moderate severe right 
sciatic neuropathy; and no incapacitating episodes.  

2. Despite recurrent build-up of cerumen in the veteran's 
ears, the otitis externa is not clinically shown to be 
active.  


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for the orthopedic 
manifestations of post-operative residuals of L4-S1 
laminectomy with degenerative changes is not warranted.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 71a, Diagnostic Code 5243 (2006).   

2. The criteria for a separate rating in excess of 10 percent 
for sciatic neuropathy of the left lower extremity, 
representing the neurological manifestations of post-
operative residuals of L4-S1 laminectomy with degenerative 
changes, is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

3. The criteria for a separate rating in excess of 40 percent 
for sciatic neuropathy of the right lower extremity, 
representing the neurological manifestations of post-
operative residuals of L4-S1 laminectomy with degenerative 
changes, is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).  

4.  A compensable rating for otitis externa is not warranted.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, Diagnostic Code 6210 
(2006).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated 
in January 2004.  The notice included the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence that the disability had increased in severity.  The 
veteran was informed that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence which would include that in his possession in 
support of his claims.  

The veteran was informed of the criteria for rating his 
service-connected disabilities in the statement of the case 
(SOC).  In the RO letter of March 2006 he was also informed 
of the provisions governing the effective dates for the 
awards of the benefits sought.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records and 
afforded the veteran VA examinations in February 2004 and 
January 2006.  Also, the veteran has provided copies of 
medical records associated with his claim for Social Security 
Administration disability benefits.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Historically, reports of VA hospitalizations in 1968 and 1969 
noted that during service the veteran had had laminectomies 
performed for herniated discs at L4-5 and L5-S1.  During VA 
hospitalization in March 1969 he had a hemi-laminectomy of L5 
on the right and exploration of the L5-S1 nerve roots which 
seemed to be bound down considerably in scar tissue for which 
neurolysis of both nerves was carried out with a wide 
foraminotomy above the L5 and S1 foramina.  Additionally, 
because of L4-5 disc bulging under the L5 root, residual 
degenerative disc material was removed.  

A report of VA examination in November 1969 noted that the 
veteran had work experience as a salesman and as a farmer.  

VA outpatient treatment records show that in January 1989 the 
veteran had both ears irrigated.  In March 1992 it was noted 
that he walked with a cane.  

Records from Kaiser Permanente show that in September 1993 
the veteran had had recurrent cerumen impactions.  Ear wax 
lavage was done.  Also, he had a coronary artery bypass graft 
during hospitalization in June 1995.  

VA outpatient treatment records show that in April 2000 the 
veteran reported having a collapsed ear canal that did not 
drain properly and required that he have his ears cleaned 
every few months.  In November 2000 it appeared that his 
numerous physical problems plus the stress of his work were 
becoming quite problematic.  Where the attempts to relieve 
his stress would work as long as he was under (job-related) 
stress was difficulty to determine.  In December 2000 it was 
noted that he had developed depression, for which he took 
Prozac. He had had an acute myocardial infarction in May 
1995.  He also had diabetes.  Also, he had developed problems 
with his concentration, memory, and increased fatigability.  
He also had increasing problems with ambulation due to his 
low back disability with right foot drop.  There was a 
psychiatric impression that his depression would not likely 
improve unless he was able to decrease his level of stress.  
With the presence of depression, hyperlipidemia, and diabetes 
making him at greater risk of another cardiac event, and the 
increased risk of suicide in aging males, it was felt that it 
was in his best interest if he pursued medical retirement.  

In VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability of February 2001, the veteran 
reported that he had become too disabled to work in 1995 but 
had last worked on a full-time basis in January 2001.  He had 
been employed as the director of a local VA National 
Cemetery.  He had not tried to find employment since he 
became too disabled to work.  He had two years of college 
education.  

In VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability of December 2003 the veteran 
reported that he had become too disabled to work in July 2000 
but had last worked on a full-time basis in February 2001.  
He reported that he had retired on disability due to 
depression that he felt was caused by his physical condition 
and other problems.  He alleged that his prescription 
medication for his service-connected disability had the side-
effect of impairing his ability to think and do things and to 
make it impossible for him to work.  

On VA orthopedic examination in October 2001 it was noted 
that he had retired on disability because of stress and 
depression and that he had had a desk job.  On examination 
lumbar flexion was limited due to pain to 45 degrees; 
extension was limited to 15 degrees; lateral flexion was 
limited to 20 degrees, bilaterally, and rotation was limited 
to 15 degrees, bilaterally.  His gait was normal.  Knee and 
ankle jerks were intact.  It was noted that he did not take 
medication for back pain.  His job had been basically a desk 
job with VA National Cemetery Center.  Medically, it appeared 
that his back problem did not preclude employment.  

VA outpatient treatment records show that in October 2003 the 
veteran had some loss of sensation in his toes, bilaterally.  

On VA examination in February 2004 of the veteran's ears, he 
reported having hearing loss and occasional episodes of 
vertigo but reported that his balance was normal.  He had a 
history of right foot drop since prior low back surgery.  He 
was not currently having any discharge from his ears but he 
had pain from time to time and itching about the ears.  He 
reported having an ongoing problem with the accumulation of 
debris in his ear canals that at times had to be removed and 
this was most recently done six months ago.  No specific 
medication was used for his ears but something did home 
cleaning of his ears with a Water Pik, as recently as one 
month ago.  He had not had ear surgery.  

On physical examination the external portions of the 
veteran's ears were normal, bilaterally.  The auricles were 
not deformed.  There was no discharge from the external 
auditory canals, but there was increased cerumen, 
bilaterally, especially in the right ear canal which was 
almost totally occluded.  Otherwise, there was no edema, 
scaling or discharge from either ear.  Almost none of the 
right tympanic membrane was observable because of the 
excessive cerumen in the canal.  The left tympanic membrane 
was slightly sclerotic but there was no evidence of 
perforation.  There was no tenderness of the ears or over the 
mastoids, bilaterally.  On Romberg's test, he had slight 
imbalance.  Finger-to-nose test was normal.  There was no 
nystagmus.  The diagnosis was ceruminosis, right greater than 
left, with no evidence of infection of the ears canals and no 
evidence of otitis external on examination.  

On VA examination of the veteran's spine in February 2004, he 
complained of lumbar and lumbosacral pain which radiated over 
to the right hip.  The pain occurred daily and lasted most of 
each day even though it varied in intensity, generally 
worsening throughout the day.  He took medication for the 
pain, but reported that it did not help much.  There were no 
flare-ups; rather, the condition was chronic and had worsened 
in recent years.  Precipitating factors for pain included any 
bending, stooping or transversing steps or uneven ground.  
There were no factors that alleviated his symptoms.  He 
frequently had dizziness and unsteady sensation.  For over 30 
years he had had numbness in his right leg.  He felt that 
there was some weakness and associated right foot drop.  He 
had no problems with his bladder or bowel control, but he 
complained of having a problem with erectile function for 3 
or 4 years.  His other medical conditions included 
depression, for which he had taken Prozac since 1995, and 
diabetes which he had had since 1995, and for which he now 
took oral medication.  Since at least 2001 he had had 
decreased memory function and sometimes lost his way.  

The veteran reported walking was difficult, especially due to 
right foot drop and had a cane available for use since 1968.  
He had a brace that he could use for his back.  He estimated 
that the maximum total distance that he could walk at one 
time was less than 50 yards and was associated with increased 
pain.  He also felt he had a very unsteady gait but had not 
fallen.  His activities such as eating were not impaired.  He 
was able to perform his own grooming and bathing but stated 
that it was painful.  He could dress without assistance, 
though it was painful.  He stated that he had had to retire 
in February 2001 due to symptoms related to depression and 
stress.  His recreational activities were markedly 
diminished.  Formerly, he liked to play golf and go fishing 
but had not been able to in about the last 2 years.  
Currently, he attempted to use a stationery bicycle every 
other day for about 10 minutes.  He was able to drive a motor 
vehicle but had to stop at about 30 minute intervals to move 
about because of increased discomfort from prolonged sitting.  
His sleep was disturbed due to pain, especially in the last 4 
years.  He had pain and aches, especially in his legs.  

On physical examination the veteran limped on ambulation into 
the examining room and did not use an ambulatory aid.  There 
was no unusual curvature of his spine or unusual positioning 
of his head.  Thoracolumbar flexion was to 40 degrees and 
felt tight at the extreme.  Extension was to 20 degrees with 
pain at that point.  Lateral bending was to 20 degrees, 
bilaterally, with pain at that point.  Rotation was to 20 
degrees in each direction with pain at that point.  He had a 
nontender post operative scar.  He demonstrated some 
discomfort during range of motion testing but no spasm was 
detected.  He had mild tenderness at the lumbosacral joint on 
palpation.  On neurological evaluation there was diminished 
vibratory sense from the region of the right patella to the 
right foot in comparison to the left lower extremity.  Also, 
he had decreased light touch sensation of the right foot 
compared to the left.  Circumference of the right calf was 34 
cms. and the left was 32 cms.  Atrophy was not apparent.  He 
had good muscle tone.  He was able to do toe raises, 
bilaterally, without weakness.  However, he could not do heel 
raises on the right foot, i.e., he could not dorsiflex the 
right foot to keep the toe off of the ground, compared to the 
left.  Deep tendon reflexes were 2+ at the knees and the left 
ankle, but were absent in the right ankle.  On straight leg 
raising he had low back pain, bilaterally, at 30 degrees.  
There was no swelling of the feet and no significant skin 
lesions.  Dorsalis pedis pulses were within normal limits, 
bilaterally.  

X-rays revealed degenerative changes of the lumbar spine with 
normal lordosis and metallic clips in the posterior L5 
region.  The diagnosis was degenerative facet disease at L5-
S1 of the lumbar spine.  It was noted that his employment 
activities presently were limited secondary to the amount of 
low back pain and pain in the right hip area and not 
tolerating sitting over 20 to 25 mintues without having to 
get up and move about and reposition.  He reported his 
maximum tolerated walking distance was 50 years or less.  He 
also reported memory dysfunction which he related to stresses 
and depression and the side effects of medication for pain.  
It was commented that if his pain could be effectively 
controlled without mental function compromise, he should be 
able to be employed in general office work where strenuous 
lifting, twisting, and bending duties were not essential 
requirements of the job.  

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Post-Operative Residuals of L4-S1 Laminectomy With 
Degenerative Changes

The current low back disability rating of 60 percent, 
assigned under Diagnostic Code 5243, was initially assigned 
by a June 1969 rating decision under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (intervertebral disc syndrome) and has 
remained in effect since then and, so, is protected.  

The criteria for degenerative disc disease under Diagnostic 
Code 5293 in effect prior to September 23, 2002, (hereinafter 
the old criteria) were revised on September 23, 2002, 
(hereinafter the interim criteria).  On September 26, 2003, 
the interim criteria were revised, which included the 
renumbering of DC 5293 to DC 5243 (hereinafter the current 
criteria).  

The veteran's claim for increase was received at the RO in 
December 2003.  Here, because the claim for increase was 
filed in December 2003 the old rating criteria are not 
applicable.  When the law or regulation change the most 
favorable version applies and where an effective date is 
specified but there is no provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  VAOPGCPREC 3-
2000.  

Under the old criteria, a 60 percent rating was the highest 
possible schedular rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 and encompassed pronounced intervertebral disc 
syndrome.  

Under the interim criteria, degenerative disc disease could 
be rated by combining separate ratings for chronic neurologic 
and orthopedic manifestations, or rated on the basis of the 
total duration of incapacitating episodes.  

The current rating of 60 percent is also the highest 
schedular rating under Diagnostic Code 5243 and encompasses 
incapacitating episodes are incapacitating episodes having a 
total duration of at least six (6) weeks during the past 12 
months.  The term "incapacitating episode" under Diagnostic 
Code 5243 means a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 

Under the current criteria, the rating for degenerative disc 
disease on the basis of the total duration of incapacitating 
episodes or by combining separate ratings for chronic 
neurologic and orthopedic manifestations remained the same.  
The primary change was a new General Rating Formula for 
evaluating orthopedic manifestations.  

Orthopedic manifestations of spinal disorders are rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  The 
criteria for a 50 percent rating are unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  

For VA rating purposes, the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.

Neurological manifestations are rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8520 as paralysis of the 
sciatic nerve.  Mild incomplete sciatic nerve paralysis 
warrants a 10 percent rating; moderate incomplete paralysis 
warrants 20 percent; moderately severe incomplete paralysis 
warrants 40 percent; and severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent rating.  When 
the involvement of a peripheral nerve is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Note to 38 C.F.R. § 4.124a.  



Analysis

The May 2004 rating decision which is appealed found that 
even in separately evaluating the orthopedic and neurological 
manifestations, for combination under 38 C.F.R. § 4.25, that 
no more than a 20 percent rating was warranted for the 
orthopedic manifestations and that no more that 10 percent 
for neurological manifestations of radiculopathy, i.e., 
sciatic neuropathy, in the left leg and no more than 40 
percent in the right leg, the combined rating would remain at 
60 percent.  

Addressing first the neurological manifestations, the veteran 
does not have marked muscular atrophy of the right leg 
despite the evidence of right foot drop, as required for a 60 
percent rating for sciatic neuropathy of the right leg.  
Accordingly, a rating in excess of 40 percent for right 
sciatic neuropathy is not warranted. 

As to the left leg, because there is no evidence of motor 
impairment of the left leg, a rating in excess of 10 percent 
for mild left sciatic neuropathy is not warranted.  

With respect to the orthopedic manifestations, the veteran 
has 40 degrees of forward thoracolumbar flexion and has a 
combined range of thoracolumbar motion of 140 degrees, but 
there is no evidence of muscle spasm or guarding which might 
cause an abnormal gait, event though the veteran limped at 
the time of the recent rating examination.  In this regard, 
it must also be noted that there is no evidence of spinal 
contour abnormality and, so, no muscle spasm or guarding 
could be responsible for the absence of this clinical sign.  
Similarly, there is no ankylosis of the thoracolumbar spine, 
much less the entire spine.  

Accordingly, a rating in excess of 20 percent for the 
orthopedic manifestations of the service-connected disability 
is not warranted.  

In sum, the veteran does not meet any of the potentially 
applicable schedular rating criteria for a higher disability 
rating.  



Compensable Rating for Otitis Externa

Under 38 C.F.R. § 4.87, Diagnostic Code 6210, chronic otitis 
externa when manifested by swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment, warrants a maximum rating of 10 percent.  

Analysis

The VA rating examination in 2004 found evidence of 
accumulation of cerumen in the ear canals, this is not shown 
to be due to the service-connected otitis externa.  Rather, 
that examination specifically found no evidence of active 
otitis externa.  

Indeed, even at the multiple times at which the veteran had 
excessive cerumen removed the clinical record does not show 
that he had active otitis externa on any such occasion.  

Accordingly, a compensable rating for otitis externa is not 
warranted.  


ORDER

An increased rating for post-operative residuals of L4-S1 
laminectomy with degenerative changes is denied.  

A compensable rating for otitis externa is denied.  


REMAND

With respect to the claim for a total disability compensation 
rating based on individual unemployability due to service-
connected disabilities, at the time of the February 2004 VA 
examination of the veteran's spine, it was commented that if 
his pain could be effectively controlled without mental 
function compromise, he should be able to be employed in 
general office work where strenuous lifting, twisting, and 
bending duties were not essential requirements of the job.  

The Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that a 
veteran can perform work that would produce sufficient income 
to be other than marginal.  The Board has a "duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work."  Friscia v. 
Brown, 7 Vet. App. 294 (1994).  Here, the opinion expressed 
by the February 2004 VA examiner was at best ambiguous with 
respect to the veteran's ability to obtain or retain 
substantially gainful employment.  

In this regard, there is evidence that the veteran retired 
from his employment due to stress and depression, or stress 
induced depression, resulting from his multiple disabilities.  

From the veteran's statements, it is clear that he contends 
that his depression, for which he takes Prozac, is due to, at 
least in part, his service-connected post-operative residuals 
of L4-S1 laminectomy with degenerative changes.  Thus, he is 
claiming secondary service connection for a depressive 
disorder.  The adjudication of this claim could potentially 
have an impact on the outcome of his claim for a total 
disability compensation rating based on individual 
unemployability due to service-connected disabilities, these 
matters are inextricably intertwined.  See Kellar v. Brown, 6 
Vet. App. 157 (1994) and Parker v. Brown, 7 Vet. App. 116 
(1994).  Adjudication of the claim for a total disability 
compensation rating based on individual unemployability due 
to service-connected disabilities must be deferred pending 
adjudication of the claim for service connection for a 
depressive disorder.  

In this regard, the veteran should be afforded a social and 
industrial survey and he should be given an examination to 
determine the impact of his service-connected disabilities 
upon his ability to obtain and retain substantially gainful 
employment.  



Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA examination to 
assess the nature, time of onset, and etiology of 
any acquired psychiatric disorder that he now has.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of any 
acquired psychiatric disorder.  Specifically, the 
examiner should render an opinion as to whether 
it is at least as likely as not that any acquired 
psychiatric disorder that the veteran now has is 
proximately due to or the result of his service-
connected disabilities, particularly his service-
connected low back disability.  (Note:  this 
latter question includes indicating whether it is 
at least as likely as not that the service-
connected low back disability has aggravated any 
acquired psychiatric disorder and, if so, to what 
extent above and beyond the level of impairment 
existing prior to the aggravation.)   

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner have 
access to and reviews the claims folder for the 
veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided. 

2. A social and industrial survey should be 
conducted to determine both the veteran's level of 
educational attainment and to obtain all 
information possible concerning all types, places 
and periods of past employment, including the 
lengths of each such employment and reasons for 
termination, if any, thereof.  All pertinent leads 
should be followed up.   

3. Schedule the veteran for a VA examination to 
assess the severity of the veteran's service-
connected disabilities and their impact upon the 
veteran's ability to obtain and retain 
substantially gainful employment.  The examiner 
should opine as to the impact of the service 
connected disabilities on the veteran's ability to 
work. It is absolutely imperative that the 
examiner have access to and reviews the claims 
folder for the veteran's pertinent medical 
history. 

4.  Then, the RO should readjudicate the claim for 
a total disability compensation rating based on 
individual unemployability due to service-
connected disabilities.  

5.  After the above development has been 
completed, if any benefit sought remains denied, 
furnish the veteran a supplemental statement of 
the case and return the case to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


